qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-120044-01 date date in re legend x y z group dear this letter responds to your request for a letter_ruling concerning the application of sec_265 of the internal_revenue_code to interest payments made by members of an affiliated_group facts the facts are represented to be as follows x is the common parent of an affiliated_group_of_corporations that files a consolidated_return y a subsidiary of x acts as a financing subsidiary for x and the other members of group y provides financial services to all members of group and its customers to facilitate the sale of group products and services group’s customer’s include described in sec_501 and commercial for- profit entities group provides products and services to customers in exchange for obligations including financing leases and conditional sale agreements the interest on which is not included in gross_income under sec_103 obligations to the extent the obligations do not originate with y the obligations are transferred by other members of group to y or a y subsidiary plr-120044-01 transfer of the obligations is restricted the obligations may not be assigned transferred or sold except to another member of group transfers of the obligations outside group are permitted however in the event of the customer’s or issuer’s insolvency or bankruptcy or in the event of extended default ie days an important consideration for many of group’s customers when making a purchase decision is group’s ability the financing related to the purchase of products and services y or another member of group can provide greater flexibility by members of group including y obtain capital from third-party lenders y and y subsidiaries also obtain funds by borrowing money from other members of group no member of group other than z is a you represent that z will not hold any of the obligations described in this request rulings requested you have requested that we rule as follows revproc_72_18 1972_1_cb_740 applies to determine whether loans made by third-party lenders to members of group are directly or indirectly incurred to provide funds for such members of group to purchase or carry tax-exempt obligations revproc_72_18 applies to determine whether loans made by a member of group to y or a y subsidiary are directly or indirectly incurred to provide funds for y or that y subsidiary to purchase or carry tax-exempt obligations and in applying dollar_figure of revproc_72_18 with respect to loans made to a member of group tax-exempt obligations acquired by a member of group in the ordinary course of business in payment for services performed for or goods supplied to state or local governments which cannot by their terms be resold will not be included in the amount of tax-exempt obligations considered to be held by such member of group law and analysis sec_265 provides that interest on indebtedness incurred or continued to purchase or carry tax-exempt obligations is not deductible revproc_72_18 provides guidelines for the application of sec_265 section dollar_figure of the revenue_procedure provides that the application of sec_265 requires a determination based on all the facts and circumstances as to the taxpayer’s purpose plr-120044-01 in incurring or continuing each item of indebtedness such purpose may be established either by direct or indirect evidence section dollar_figure of revproc_72_18 provides that direct evidence of a purpose to purchase tax-exempt obligations exists when the proceeds of indebtedness are used for and are directly traceable to the purchase of tax-exempt obligations section dollar_figure of revproc_72_18 provides that in the absence of direct evidence linking indebtedness with the purchase or carrying of tax-exempt obligations sec_265 will apply only if the totality of the facts and circumstances supports a reasonable inference that the purpose to purchase or carry tax-exempt obligations exists section dollar_figure of revproc_72_18 provides that generally when a taxpayer’s investment in tax-exempt obligations is insubstantial the purpose to purchase or carry tax-exempt obligations will not ordinarily be inferred in the absence of direct evidence in the case of a corporation that is not a dealer in tax-exempt obligations an investment in tax- exempt obligations shall be presumed insubstantial only if during the taxable_year the average amount of the tax-exempt obligations valued at their adjusted_basis does not exceed two percent of the average assets valued at their adjusted_basis held in the active_conduct of the trade_or_business section dollar_figure of revproc_72_18 as modified by revproc_87_53 1987_2_cb_669 provides that the required relationship ie the purpose to use borrowed funds to purchase or carry tax-exempt obligations will generally not be present when the taxpayer is unable to sell holdings of tax-exempt obligations acquired in the ordinary course of business in payment for services performed for or goods supplied to state or local governments conclusions the rules of revproc_72_18 apply in determining whether loans made by third- party lenders to members of group are directly or indirectly incurred to provide funds for such members of group to purchase or carry tax-exempt obligations the rules of revproc_72_18 apply in determining whether loans made by a member of group to i y are directly or indirectly incurred to provide funds for y to purchase or carry tax-exempt obligations or ii a y subsidiary are directly or indirectly incurred to provide funds for that y subsidiary to purchase or carry tax- exempt obligations with respect to loans made to a member of group tax-exempt obligations acquired by a member of group in the ordinary course of business in payment for services performed for or goods supplied to state or local governments sec_501 organizations or other entities qualifying as recipients as tax-exempt_financing under sec_103 which cannot by their terms be resold will not be included in the plr-120044-01 amount of tax-exempt obligations considered to be held by that member to determine whether such member’s holdings of tax-exempt obligations are insubstantial under dollar_figure of revproc_72_18 caveats except as expressly provided above under conclusions no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter pursuant sec_4 and of revproc_2001_3 2001_1_irb_111 we express no opinion whether for purposes of revproc_72_18 as modified by revproc_87_53 any obligations held by y or a y subsidiary are obligations that y or a y subsidiary is unable to sell or whether any such obligations are acquired in the ordinary course of business in payment for services performed or goods supplied to state or local governments sec_501 organizations or other entities qualifying as recipients as tax-exempt_financing under sec_103 except as provided in conclusion above we express no opinion as to whether borrowing from third-party lenders by y or other group members may be for the purpose of purchasing or carrying tax-exempt obligations see 105_tc_71 and h enterprises int’l v commissioner tcmemo_1998_97 in addition notwithstanding anything set forth under conclusions above no opinions are expressed regarding the tax consequences of any transactions with respect to z a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro senior technician reviewer branch office of associate chief_counsel income_tax accounting cc
